Case 1:19-cr-00442-BMC Document 515 Filed 04/07/21 Page 1 of 1 PagelD #: 3818

IVI

JOSEPH MURESJR & ASSOCIATES
115-06 Beach Channel Drive
Rockaway Park, N.Y. 11694
Phone (718) 852-9100

March 30, 2021
Hon. Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
RE: U.S.A. v. JOSEPH MARRA
Case No. 0207 1:19CR00442(S-2)-1 (BMC)

Dear Judge Cogan,

Please be advised that my office represents Mr. Joseph Marra who is scheduled to be
sentenced before your Honor on April 15, 2021.

We have just recently received a copy of Mr. Joseph Marra's Pre-Sentence Report and
interposed certain substantive objections.

We respectfully request a three (3) month adjournment for purposes of preparing a
Sentencing Memorandum that will include letters from family and friends along with medical
reports.

I have spoken with A.U.S.A. Elizabeth Geddes and she has no objection to the instant
request.

Thank you for your consideration in this matter.
Very truly yours,

Josep Mure, Jr.
Joseph Mure, Jr., Esq.
Cc: A.U.S.A. Elizabeth Geddes
United States Attorney
271 Cadman Plaza East
Brooklyn, New York 11201
